Citation Nr: 1207356	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to October 24, 2006, and in excess of 10 percent for the period from May 1, 2007, to October 16, 2008, and since January 1, 2009, for postoperative residuals of right knee injury.

2.  Entitlement to a compensable evaluation prior to August 29, 2009, and in excess of 10 percent since August 29, 2009, for residuals of left knee patella grafting. 

3.  Entitlement to an extension of a temporary total evaluation based on the need for convalescence beyond December 31, 2008, for arthroscopic surgery for a partial medial meniscectomy of the right knee as well as removal of loose bodies and a chondroplasy and microfracture of the femoral trochlea performed on October 17, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1995 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in March 2007 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2009, the RO granted a temporary evaluation of 100 percent effective October 17, 2008, based on surgical or other treatment necessitating convalescence for right knee disability and assigned an evaluation of 10 percent from January 1, 2009.  In March 2009, the Veteran submitted a notice of disagreement with the period of convalescence and reported that a note sent to the RO by Dr. Hamilton stated that he would require a six-month period of convalescence, that his release to work on December 10 was at the Veteran's request and against his wishes.  Because of the Veteran's disagreement with the end date of his temporary total evaluation, this issue has been added above.  

The Board notes that generally two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In this case, the Board may proceed with the adjudication of whether higher disability evaluations are warranted for the Veteran's service-connected knee disabilities.  If, at a later date, a favorable decision is warranted and the date of the temporary total evaluation is extended beyond the December 31, 2008, date, only the effective date of the schedular evaluation of the Veteran's right knee disability would be affected and not the percentage of disability.

The issue of entitlement to an extension of a temporary total evaluation based on the need for convalescence beyond December 31, 2008, for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 24, 2006, the Veteran's service-connected postoperative residuals of right knee injury were manifested by complaints of pain and instability and objective evidence of painful motion; it was not manifested by ankylosis, extension limited to 30 degrees or more, or nonunion of the tibia and fibula.

2.  From May 1, 2007, to October 16, 2008, and from January 1, 2009, to August 28, 2009, the Veteran's service-connected postoperative residuals of right knee injury were manifested by objective evidence of painful motion and well-healed scars; they were not manifested by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or malunion of the tibia and fibula with moderate knee disability.

3.  Since August 29, 2009, the Veteran's service-connected postoperative residuals of right knee injury were manifested by subjective complaints of instability as well as objective evidence of painful motion and well-healed scars; they were not manifested by ankylosis, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or malunion of the tibia and fibula with marked knee disability.

4.  Prior to August 29, 2009, the Veteran's service-connected residuals of left knee patella grafting were manifested by objective evidence of painful motion and well-healed scars; they were not manifested by ankylosis, recurrent subluxation or lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, removal of semilunar cartilage or dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

5.  Since August 29, 2009, the Veteran's service-connected residuals of left knee patella grafting have been manifested by objective evidence of painful motion, laxity, and well-healed scars; they have not been manifested by ankylosis, moderate instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or impairment of the tibia and fibula.

6.  At no time during the appeal period has the Veteran's right and left knee surgical scars been deep, unstable, or painful on examination; caused limited motion or limitation of knee function, or measured 144 square inches or greater.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2006, the criteria for an evaluation in excess of 30 percent for the Veteran's service-connected postoperative residuals of right knee injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011). 

2.  From May 1, 2007 to October 16, 2008, and from January 1, 2009 to August 28, 2009, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected postoperative residuals of right knee injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011). 

3.  Since August 29, 2009, the criteria for separate 10 percent evaluations for painful motion and instability of the Veteran's service-connected postoperative residuals of right knee injury instead of the 10 percent evaluation for malunion of the tibia and fibula with slight knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260 (2011). 

4.  Prior to August 29, 2009, the criteria for a separate compensable evaluation for instability of left knee as a residual of left knee patella grafting have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011). 

5.  Since August 29, 2009, the criteria for an evaluation in excess of 10 percent for instability as a residual of left knee patella grafting have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

6.  Since October 24, 2006, the criteria for a separate 10 percent evaluation for painful motion as a residual of left knee patella grafting have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011). 

7.  The criteria for a compensable evaluation for right and left knee surgical scars have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2006 and May 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The May 2008 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was provided VA examinations in December 2006, January 2008, October 2008, May 2009, August 2009, and November 2010.  38 C.F.R. § 3.159(c)(4) (2011).  

The November 2010 VA examiner addressed the severity of the Veteran's knee in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The November 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Evaluations

Other than the temporary 100 percent evaluations for surgery performed in May 2006 and October 2008, the Veteran's service-connected right knee disability has been assigned a 30 percent disability evaluation from August 31, 2006, to October 23, 2006, and a 10 percent disability rating from May 1, 2007, to October 16, 2008, and since January 1, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula.  

Pursuant to Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent evaluation is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent evaluation is warranted for nonunion malunion of the tibia and fibula with loose motion requiring brace.

The Veteran's service-connected left knee disability has been assigned a noncompensable (zero percent) evaluation prior to August 29, 2009, and a 10 percent evaluation since August 29, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee.  

Pursuant to Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability; a 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  In addition, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Other diagnostic codes pertaining to the knee include Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Codes 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259 for removal of symptomatic semilunar cartilage; Diagnostic Code 5260 for limitation of leg flexion; Diagnostic Code 5261 for limitation of leg extension; and 5263 for Genu recurvatum.

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Limitation of flexion of a leg (knee) is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2011). 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA treatment records indicate that the Veteran presented on August 31, 2006, with the complaint of 5/10 constant pain after wakeboarding that day when he felt his right knee pop and go sideways.  Physical examination demonstrated negative anterior/posterior drawer, negative Lachman's, negative McMurray's, no gapping to valgus/varus stress, no effusion/edema, and no ecchymosis.  X-ray of the right knee revealed no fracture.  

The next day, September 1, 2006, the Veteran presented at VA orthopedic surgery clinic.  Physical examination of the right knee demonstrated mild diffuse swelling, negative anterior and posterior drawer, pain on lateral aspect of joint line upon lateral meniscus testing, and no laxity appreciated.  

On September 19, 2006, the Veteran returned for reevaluation of right knee injury.  The Veteran reported that since ACL repair in 2002, he had had instability in the right knee.  He also reported that although he wore a brace on his knee, this had not helped with the instability.  Physical examination demonstrated no swelling, no effusion, no instability to varus or valgus stress, positive Lachman's, and positive anterior drawer.  Assessment was rule out ACL rupture.  An MRI of the right knee was ordered.

On October 4, 2006, the Veteran returned for reassessment of right knee pain and requested to see an orthopedic surgeon to discuss options.  It was noted that the Veteran had an MRI showing failed ACL graft with degenerative posterior horn medial meniscus tear.  The Veteran stated that he was very active and would like to have it repaired.  The Veteran also reported that he was seeing a private orthopedist and had ordered a custom ACL brace.  The Veteran was seen by VA orthopedist who recommended a right knee ACL allograft reconstruction.  The orthopedist noted that the Veteran would be out of work for three months and light duty for another three months.  

That same day, the Veteran returned to his private clinic to schedule revision ACL of his right knee.  The private physician noted that it would be six months before the Veteran would be back to full firefighting activities but that he could do some light duty before that time.  

On October 24, 2006, the Veteran underwent right knee arthroscopy anterior cruciate ligament reconstruction, arthroscopic lateral and medial meniscus repair, and arthroscopic chondroplasty of the medial femoral condyle.    

The Veteran underwent VA examination in December 2006, less than two months after his ACL reconstruction.  At that time the Veteran stated that he had extreme difficulty with activities of daily living during flare-ups, that his pain was a 6/10 at rest and a 10/10 with daily flare-up, and that weight bearing was difficult.  The Veteran also reported that he had pain and difficulty with walking and especially climbing up and down stairs due to his left knee where a patella graft had been done.  The Veteran reported taking Etodolac for pain.   The Veteran's gait was antalgic, and he was unable to squat.  

Physical examination of the right knee demonstrated no edema, ecchymosis, or erythema.  The Veteran demonstrated negative anterior and posterior drawers, negative Lachman's, negative McMurray's, and negative femoral grind and ballottement tests.  There was no joint line tenderness, valgus or varus laxity, medial and lateral patella facet tenderness, or popliteal space mass.  Flexion of the right knee was to 110 degrees initially and after three efforts decreased to 90 degrees.  Extension of the right knee was to -5 degrees.  The Veteran's right knee was neurovascularly intact distally.  Strength decreased with extension and flexion.  The examiner noted post-surgical scars-an anterior scar which was 7 centimeters linear and a medial scar which was 5 centimeters linear.  The scars were noted to be superficial, nontender, non-adhering, and stable with no elevation or depression.  There was no evidence of inflammation, edema, or keloid formation.

Physical examination of the left knee demonstrated no edema, eccymosis, or erythema.  The Veteran demonstrated negative anterior and posterior drawers, negative Lachman's, negative McMurray's, and negative femoral grind and ballottement tests.  There was no joint line tenderness, valgus or varus laxity, medial and lateral patella facet tenderness, or popliteal space mass.  Flexion of the left knee was to 130 degrees and extension was to -5 degrees.  The Veteran's left knee was neurovascularly intact distally.  Strength decreased with extension and flexion.  The examiner noted a post-surgical scar which was approximately 5 centimeters anteriorly extending superiorly-inferiorly.  The scar was noted to be superficial, nontender, non-adhering, and stable with no elevation or depression.  There was no evidence of inflammation, edema, or keloid formation.

Diagnoses included status post surgical right ACL reconstruction with patella graft from the left knee with residuals, status post surgical repair of the right medial and lateral meniscus.

The Veteran underwent VA examination in January 2008 at which time the Veteran reported being in constant pain and noting that by the end of the day, he was unable to bear weight on his right knee.  The Veteran reported frequently using a knee brace and being able to stand up for up to one hour, walk more than three miles, an ambulate with pain medication with no problems.  The Veteran noted, however, that without pain medication, he was only able to walk 1/4 mile.  The Veteran's gait was normal.

Physical examination demonstrated right and left knee flexion to 90 degrees and extension to zero degrees with no additional loss of motion on repetitive use.  Bilaterally, there was no subluxation, lateral or medical instability.  There was also no effusion, dislocation, or locking; and McMurray's test was negative.  On the right, there was bony joint enlargement, edema, and guarding of motion.  There was also patellar and meniscus abnormality, and the examiner noted that the meniscus was surgically absent.  On the left, there were no clicks or snaps and no patellar or meniscus abnormality.  The examiner noted that the Veteran was able to perform well secondary to the pain medication that he took daily and that without the brace on the right knee, the Veteran carefully guarded his motion during ambulation.  The examiner noted a scar on the right posterior medial meniscus area measuring 1 centimeter by 3.5 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration or breakdown over scar.  The examiner noted that the scar did not result in limitation of motion or loss of function.  

Diagnoses included right knee injury, post-operative residuals, history of ACL repair w/rupture of previous graft, and cartilage loss right knee, left knee with post-operative residuals.  The examiner noted that there would be significant effects on occupational activities and noted decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength, and pain.  

Private medical records indicate that in May 2008, the Veteran presented with complaints of persisting-type pain since surgery and swelling medial to the right knee.  The Veteran noted that he was able to function at 100 percent.  Physical examination of the right knee showed very good, stable knee.  There appeared to be no pain as the examiner attempted the various evaluations of movement of the knee joint.  The swelling on the medial aspect appeared to be more of an acute tendonitis or a medial epicondylitis.  An X-ray showed a pretty good, normal-appearing joint.  The examiner noted that as the Veteran had many screw insertions into the knee, a referral to his orthopedic surgeon was provided.

In June 2008, the Veteran presented to orthopedic surgery with complaints of medial pain when doing a lot of physical activity, and a little bit of pain in the tibial tunnel site-right over hardware.  The Veteran reported that he could get close to full extension but could not hyperextend his knee.  The Veteran reported that he had a lot of start-up pain after sitting for a long period of time.  The Veteran reported that using nonsteroidal anti-inflammatories and resting helped and stated that as long as he was not over doing it or doing a lot of vigorous activity, his knee did not bother him at all.  Physical examination demonstrated a moderate amount of pain with ambulation on his right.  The Veteran did have well-healed surgical incisions on the right and left knees.  He had near full extension, maybe lacking 5 degrees of full extension of his right knee and flexion to 120 degrees.  The Veteran's left knee had full extension and flexion to 120 to 130 degrees.  There was tenderness over the medial joint line region and also over the tibial tunnel or hardware site.  The Veteran demonstrated negative Lachman's, negative pivot shift, but pain medially.  X-rays showed hardware consistent with ACL reconstruction and also revision but no other abnormalities.  Impression was possible medial meniscus tear and possible arthrofibrosis of the patellofemoral joint versus Cyclops lesion of the right knee.  An MRI was ordered.

MRI of the right knee in June 2008 revealed postsurgical changes to the ACL and medial meniscus, with abnormal signal intensity involving the medial meniscus likely due to prior procedure.  There was no definite re-tear appreciated as well as ganglion cyst versus meniscal cyst involving the posterior medial knee.

In August 2008, the Veteran presented with complaints of pain over the medial aspect of his knee with activities.  Physical examination demonstrated extension to 5 degrees and flexion to 150 degrees.  There was tenderness over the medial joint line and a little bit of pain with McMurray maneuver.  Ligamentous examination was grossly normal with a good end point and Lachman's tests.  There was no pivot shift.  Abrasion chondroplasty micro fracture type technique was discussed.

In October 2008, the Veteran presented to orthopedic surgery with complaints of considerable pain over his medial aspect of his knee.  Physical examination demonstrated tenderness right over the medical joint line, extension lacking a few degrees, and flexion to about 150 degrees.  The Veteran was told that he probably had chondral fracture that was causing pain.  Surgery was scheduled for later that month.

On October 17, 2008, the Veteran underwent right knee arthroscopic abrasion chondroplasty and micro fracture of femoral trochlear lesions, removal of loose bodies, and partial medial meniscectomy.  On October 30, 2008, the sutures were removed. 

The Veteran underwent VA examination in October 2008 at which time the Veteran reported that he had had his third surgery on his right knee just two weeks prior.  The Veteran was using two crutches and reported being unable to stand for more than a few minutes and unable to walk for more than a few yards.  The Veteran reported pain, stiffness, and daily locking episodes but denied deformity, giving way, instability, weakness, and episodes of dislocation or subluxation.

Physical examination demonstrated flexion to 90 degrees and extension to zero degrees.  There was no additional limitation of motion on repetitive use.  There was bony joint enlargement, tenderness, and weakness of the right knee and meniscus abnormality and locking.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, surgically absent meniscus, effusion, or dislocation.   

In November 2008, the Veteran presented to orthopedic surgery for follow up.  His right knee showed well-healed arthroscopic portal incisions.  There was no swelling, overlying redness, or warmth.  The Veteran had from full extension to 150 degrees of motion.  He had no pain over the medial or lateral joint lines.  The Veteran did have some very mild crepitus with patellofemoral compression with active range of motion but did not have any pain with the maneuver.  

The Veteran underwent VA examination in May 2009 at which time he complained of pain at 8-9/10, but denied deformity, instability, swelling, heat, redness, tenderness, and drainage.  The Veteran reported that he was on Etodolac with some relief and no side effects.  The Veteran reported that the flare-ups with the right knee occurred with continued standing in excess of 30 minutes and walking a mile.  

The Veteran was not wearing a brace but his gait was antalgic.  Physical examination demonstrated that the right knee was tender in the medial aspect of the joint without soft tissue effusion.  Lachman's and McMurray tests were negative.  Extension was to zero degrees and flexion was to 100 degrees with end range pain and no additional limitations with repetitive use times three as there was no change in range of motion.  Diagnosis was right knee moderate to moderately severe patellofemoral pain syndrome with postoperative residuals of recurrent surgical procedures.  

The Veteran underwent a VA examination in August 2009.  The Veteran reported wearing a derotation brace daily on his right knee and no buckling when the brace was worn.  The Veteran reported locking with sitting.  The Veteran reported left knee pain with extensive walking, any sprinting, and climbing stairs.  The Veteran reported that he had noticeable pain on most days, took Etodolac for pain, and used rest, ice, and heat often.  The Veteran denied locking of the left knee.  The Veteran reported flare-ups one to two times per week.  The Veteran reported that he could do about 80 percent of his activities without pain but that during twice weekly flares, increase in pain lasted most of the day or all day and was painful at rest and with activity.  The Veteran reported that it hurt to walk, that he had pain at rest, frequent locking to approximately 90 degrees after sitting two to three times during the day and that he used a special maneuver with very painful pop to regain extension.  The Veteran reported infrequent flairs in the left knee, usually after a period of exertion.

The examiner noted that the Veteran had a mildly antalgic gait upon rising in waiting room that improved during short walk to examination room but that was still perceptible.  The examiner noted that the Veteran's gait was grossly even and steady and of normal cadence.  

Physical examination of the right knee demonstrated compression and mild callusing consistent with regular brace wear, no visually apparent edema or effusion.  The Veteran was noticeably careful with twisting when out of brace during ambulation.  Visual prominence at the inferior medial joint line was palpated and was consistent with surgical hardware-screw head.  There was no erythema, no anterior draw laxity, and no anterior or posterior laxity noted on Lachman's.  There was no locking demonstrated on examination.  Flexion to 110 degrees caused pain but he was able to flex to 130 degrees.  Extension was five degrees past zero.  Sensory was intact, muscle strength in all ranges of motion was +5/5, and no weakness or fatigue was noted.  The examiner noted a 1.5 centimeter scar of the medial posterior knee at the joint line from posterior horn open medial meniscal tear; an 8 centimeter midline sagital scar from tibial tuberosity to superior patella; and multiple small scope scars around patella at 10, 2, 4, and 8 o'clock positions in relationship to patella.

Physical examination of the left knee demonstrated no visually apparent edema or effusion.  There was positive anterior laxity on both the Lachman's and anterior draw test as well as mild laxity of the lateral cruciate ligament.  Flexion to 135 and extension was to zero degrees.  Sensory was intact, muscle strength in all ranges of motion was +5/5, and no weakness or fatigue was noted.  The examiner noted that the surgical report stated that the medial third of the left patellar tendon was used as an allograft to repair the right ACL; however, it was his impression that only the lateral third of the patellar tendon remained.  The examiner noted that the patellar catching on extension with audible and palpable crepitus was worse on the lateral femoral condyle joint space which would be consistent with altered tracking of patella with only lateral portion of patellar ligament.  A 5.5 centimeter sagital scar along the medial edge of the patellar tendon was also noted.

Diagnoses for the right knee included pos- surgical arthritis; grade 3 and 4 chondromalacia of femoral trochlea; recurrent medial meniscal tear; patellofemoral pain syndrome; and multiple scars, well healed without sequellae.  Diagnoses of the left knee included post surgical defect of the left patellar ligament, laxity of the left anterior cruciate and lateral cruciate ligaments, patellofemoral pain syndrome, and post-surgical complication of the removal of the medial 2/3 of the patellar ligament.
 
In November 2009, the Veteran presented for reevaluation of ongoing right knee pain of 6/10 and locking.  In December 2009, the Veteran presented with complaints of increasing pain and sensation of locking in the flexed position both while sitting and ambulating.  The Veteran also reported the feeling of a foreign body getting stuck in his knee on the right at times described as a marble.  Physical examination of the right knee demonstrated that there were no gross deformities, full range of motion, negative McMurray's, no specific areas of TTP, slight laxity but negative anterior drawer (equal to the left knee).  

In January 2010, the Veteran underwent VA arthroscopic removal of loose body.

In November 2010, the Veteran underwent VA examination at which time he reported giving way, pain, stiffness, weakness, decreased speed of joint motion, weekly locking episodes, and severe weekly flare-ups of one to two days' duration.  The Veteran reported that he was able to stand more than one but less than three hours and able to walk 1/4 mile and that he occasionally used a brace.  

The examiner noted that the Veteran had a normal gait.  Physical examination of the right knee demonstrated crepitus and grinding.  There was no mass; clicks or snaps; instability; or meniscus, patella, or tendon abnormality.  Physical examination of the left knee demonstrated some laxity.  There was no crepitus; mass; clicks or snaps; grinding; instability; or meniscus, patella, or tendon abnormality.  Both knees demonstrated flexion from zero to 140 degrees and normal extension (zero degrees).  There was no objective evidence of pain on motion or following repetitive motion and no additional limitations after three repetitions of range of motion of either knee.  The examiner noted that there was pain on palpation below the patella.  Diagnoses included post operative with remote residuals of right knee injury, range of motion normal, and examination normal, left knee patella grafting with remote residuals, range of motion normal, examination normal, and laxity.  


Right knee

With respect to the right knee, as noted above, an x-ray in August 2006 of the right knee revealed no fracture.  MRI in October 2008 showed failed ACL graft with degenerative posterior horn medial meniscus tear.  An x-ray in May 2008 showed a pretty good, normal-appearing joint.  X-rays in June 2008 showed hardware consistent with ACL reconstruction and also revision but no other abnormalities.  MRI of the right knee in June 2008 revealed postsurgical changes to the ACL and medial meniscus with abnormal signal intensity involving the medial meniscus likely due to prior procedure, no definite re-tear, and ganglion cyst versus meniscal cyst involving the posterior medial knee.  Thus, the Board finds that an evaluation in excess of 30 percent prior to October 24, 2006, and in excess of 10 percent for the period from May 1, 2007, through October 16, 2008, and since January 1, 2009, cannot be assigned pursuant to Diagnostic Code 5262. 

Diagnostic Code 5257 also does not afford the Veteran higher evaluations for his right knee disability.  The Board notes that a 30 percent evaluation is the maximum evaluation provided under Diagnostic Code 5257.  Thus, a disability higher than the 30 percent evaluation assigned prior to October 24, 2006, is not available under this diagnostic code.  With respect to the 10 percent evaluation assigned from May 1, 2007, to October 16, 2008, and since January 1, 2009, the objective evidence does not demonstrate any subluxation or lateral instability until December 2009 at which time the Veteran has no more than slight laxity-warranting a 10 percent rating.  Thus, a higher evaluation pursuant to Diagnostic Code 5257 is not warranted for any time during this appeal.  Further, separate ratings cannot be awarded pursuant to Diagnostic Codes 5262 and 5257.  Diagnostic Code 5262 describing the degree of knee disability would include consideration of subluxation or instability.  See 38 C.F.R. § 4.14.

As noted above, in December 2006, the Veteran's right knee demonstrated negative anterior and posterior drawers, negative Lachman's, negative McMurray's, and negative femoral grind and ballottement tests.  There was no valgus or varus laxity.  In January 2008, there was no subluxation, lateral or medial instability.  In June 2008, the Veteran demonstrated negative Lachman's, negative pivot shift, but pain medially.  In August 2008, ligamentous examination was grossly normal with a good end point and Lachman's tests; and there was no pivot shift.  In May 2009, the Veteran denied instability.  Lachman's and McMurray's tests were negative.  In August 2009, the Veteran reported wearing a derotation brace daily on his right knee and no buckling when the brace was worn.  Physical examination, however, demonstrated no anterior drawer laxity, no anterior or posterior laxity noted on Lachman's, and no locking.  In November 2009, the Veteran presented for reevaluation of ongoing right knee pain of 6/10 and locking.  In December 2009, the Veteran presented with complaints of increasing pain and sensation of locking in the flexed position both while sitting and ambulating.  Physical examination of the right knee demonstrated slight laxity but negative anterior drawer (equal to the left knee).  In November 2010, the Veteran reported giving way and weekly locking episodes.  Physical examination of the right knee, however, demonstrated no instability or tendon abnormality.  

Neither Diagnostic Code 5258 or 5259 affords the Veteran higher evaluations for the right knee.  Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides a 10 percent evaluation for removal of symptomatic semilunar cartilage.  As noted in October 24, 2006, the Veteran underwent right knee arthroscopic anterior cruciate ligament reconstruction, arthroscopic lateral and medial meniscus repair, and arthroscopic chondroplasty of the medial femoral condyle.  On October 17, 2008, the Veteran underwent right knee arthroscopic abrasion chondroplasty and micro fracture of the femoral trochlear lesions, removal of loose bodies, and partial medial meniscectomy.  Thus, although Diagnostic Code 5259 could apply to the Veteran's right knee on October 17, 2008, dislocation of the semilunar cartilage has never been shown.  

In this case, the Veteran has consistently demonstrated painful right knee motion.  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the joint in question was arthritic.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the Board finds that a 10 percent evaluation is warranted for painful right knee motion pursuant to 38 C.F.R. § 4.59 (2011).  This is deemed a compensable rating pursuant to Diagnostic Codes 5260 or 5261.  Except as pursuant to 38 C.F.R. § 4.59, neither Diagnostic Code 5260 or 5261 otherwise affords the Veteran a higher evaluation for the right knee.  As noted above, limitation of knee flexion is rated 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Limitation of knee extension is rated 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

At no time since August 2006 has the right knee demonstrated flexion or extension to a compensable degree.  In December 2006, flexion of the right knee was to 110 degrees initially and after three efforts decreased to 90 degrees; extension of the right knee was to -5 degrees.  In January 2008, physical examination demonstrated right knee flexion to 90 degrees and extension to zero degree with no additional loss of motion on repetitive use.  In June 2008, the Veteran demonstrated near full extension, maybe lacking 5 degrees of full extension of his right knee and flexion to 120 degrees.  In August 2008, physical examination of the right knee demonstrated extension to 5 degrees and flexion to 150 degrees.  In October 2008, physical examination of the right knee demonstrated extension lacking a few degrees, and flexion to about 150 degrees.  At the VA examination in October 2008, physical examination of the right knee demonstrated flexion to 90 degrees and extension to zero degrees.  At the May 2009 VA examination, right knee extension was to zero degrees and flexion was to 100 degrees with end range pain and no additional limitations with repetitive use times three.  At the August 2009 VA examination, right knee flexion to 110 degrees caused pain but he was able to flex to 130 degrees.  Extension was five degrees past zero.  In November 2009, physical examination of the right knee demonstrated full range of motion.  At the VA examination in November 2010, the right knee demonstrated flexion from zero to 140 degrees and normal extension (zero degrees).  There was no objective evidence of pain on motion or following repetitive motion and no additional limitations after three repetitions of range of motion of the right knee. 

As noted above, the Veteran has demonstrated slight limitation of motion in the right knee and has complained of pain; however, there has been no objective evidence of additional functional loss so as to limit flexion or extension even to a compensable degree, except in conjunction with 38 C.F.R. § 4.59.  In December 2006, although the examiner noted that three efforts decreased the Veteran's flexion, it was only decreased to 90 degrees.  In October 2008, the examiner noted that there was no additional limitation of motion on repetitive use.  In May 2009, the examiner noted that there were no additional limitations with repetitive use, times three, as there was no change in range of motion.  In November 2010, the examiner noted that there was no objective evidence of pain on motion or following repetitive motion and no additional limitations after three repetitions of range of motion of the right knee.  

Further, separate ratings cannot be awarded pursuant to Diagnostic Codes 5260/5261 and Diagnostic Code 5262.  Diagnostic Code 5262 describing the degree of knee disability would include consideration of limited motion.  See 38 C.F.R. § 4.14.

The VA General Counsel has held that a Veteran may receive separate ratings under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension) for disability of the same joint.  See VAOPGCPREC 9-2004 (2006).  As noted, however, except as pursuant to 38 C.F.R. § 4.59, a compensable evaluation would not be warranted under Diagnostic Codes 5260 and 5261.  

Other impairment of the knee, however, due to instability or recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is a separate and distinct disability from arthritis of knees (Diagnostic Codes 5003, 5010) and limitation of either flexion (Diagnostic Code 5260) or extension of the knees (Diagnostic Code 5261).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 23-97 (1997); VAOPGPREC 9-98 (1998); VAOPGPREC 9-04 (2004).  As such, separate ratings would not violate the rule against pyramiding under 38 C.F.R. § 4.14.

As noted above, from May 1, 2007, to October 16, 2008, and from January 1, 2009, to August 28, 2009, the record is absent evidence of subluxation or lateral instability for the Veteran's right knee.  At the August 29, 2009, VA examination, however, the Veteran reported wearing a derotation brace daily on his right knee to prevent buckling.  Although physical examination of the Veteran's right knee did not demonstrate laxity or locking, the Board accepts the Veteran's statements that his right knee buckles.  

Thus, an assignment of a 10 percent evaluation under Diagnostic Code 5257 for right knee instability in addition to a 10 percent evaluation under Diagnostic Code 5260 for painful right knee motion is warranted.  As noted above, neither Diagnostic Code 5257 nor 5260 may be combined with Diagnostic Code 5262 for impairment of the tibia and fibula.  Therefore, because the Veteran's service-connected right knee disability is more favorably evaluated by two separate 10 percent evaluations pursuant to Diagnostic Codes 5257 and 5260 than under the current 10 percent evaluation pursuant to Diagnostic Code 5262 for impairment of the tibia and fibula with slight knee disability, as of August 29, 2009, a change in the Diagnostic Codes for the Veteran's service-connected right knee disability is warranted.  

The Court has held that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The Court has also held that any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625(1992).  As noted above, the evidence does not demonstrate malunion or nonunion of the tibia and fibula. 

In this case, the Board finds that instead of a 10 percent disability evaluation for malunion of the tibia and fibula with slight knee disability, separate 10 percent evaluations for painful knee motion under Diagnostic Code 5260 and instability under Diagnostic Code 5257 for the Veteran's service-connected right knee disability should be assigned.  

Left knee

With respect to the left knee, a compensable evaluation was not warranted at any time prior to August 29, 2009, under Diagnostic Code 5257.  As noted above, at the December 2006 VA examination, the Veteran reported that he had pain and difficulty with walking and especially climbing up and down stairs due to his left knee where a patella graft had been done.  Physical examination, however, demonstrated negative anterior and posterior drawers, negative Lachman's, and no valgus or varus laxity.  At the January 2008 VA examination, there was no subluxation, lateral or medial instability.  In June 2008, the Veteran had negative Lachman's and negative pivot shift.  It was not until VA examination in August 2009 that the Veteran demonstrated positive anterior laxity on both the Lachman's and anterior drawer test as well as mild laxity of the lateral cruciate ligament.

In addition, a higher evaluation is not warranted for the Veteran's left knee disability under Diagnostic Code 5257 since August 29, 2009.  As noted above, at the August 2009 VA examination, the Veteran complained of left knee pain with extensive walking and with any sprinting; however, the Veteran did not complain of recurrent subluxation or instability of his left knee joint.  In November 2009, the Veteran's right knee was noted to have slight laxity but negative anterior drawer (equal to the left knee).  At the VA examination in November 2010, the Veteran reported giving way.  Physical examination of the left knee demonstrated some laxity, but there was no instability or tendon abnormality.  As such, the Board cannot conclude that the left knee demonstrates moderate recurrent subluxation or lateral instability as the Veteran's laxity has been referred to as "slight." 

The Board has considered whether higher evaluations are warranted under any other diagnostic code available for the left knee.  As there is no evidence of ankylosis of the left knee or genu recurvatum, higher evaluations under Diagnostic Codes 5256 and 5263 are not warranted. 

Neither Diagnostic Code 5258 or 5259 affords the Veteran higher evaluations for the left knee.  Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides a 10 percent evaluation for removal of symptomatic semilunar cartilage.  Neither of these diagnostic codes is applicable to the Veteran's left knee disability.  

In this case, the Veteran has consistently demonstrated painful left knee motion.  As noted above, 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the joint in question was arthritic.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the Board finds that a 10 percent evaluation is warranted for painful left knee motion pursuant to 38 C.F.R. § 4.59.  This is deemed a compensable rating pursuant to Diagnostic Codes 5260 or 5261.  Except as pursuant to 38 C.F.R. § 4.59, neither Diagnostic Code 5260 or 5261 otherwise affords the Veteran a higher evaluation for the left knee.  As noted above, limitation of knee flexion is rated 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Limitation of knee extension is rated 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

At no time since August 2006 has the left knee demonstrated flexion or extension to a compensable degree.  In December 2006, flexion of the left knee was to 130 degrees; extension was to -5 degrees.  In January 2008, physical examination demonstrated left knee flexion to 90 degrees and extension to zero degree with no additional loss of motion on repetitive use.  In June 2008, the Veteran demonstrated full extension and flexion to 120 to 130 degrees of the left knee.  At the August 2009 VA examination, left knee flexion was to 135 and extension was to zero degrees.  At the VA examination in November 2010, the left knee demonstrated flexion from zero to 140 degrees and normal extension (zero degrees).  There was no objective evidence of pain on motion or following repetitive motion and no additional limitations after three repetitions of range of motion of the left knee. 

As discussed above, separate ratings are available under Diagnostic Code 5260 (leg, limitation of flexion), Diagnostic Code 5261 (leg, limitation of extension), and Diagnostic Code 5257 (subluxation and lateral instability).  Esteban v. Brown, 6 Vet. App. at 262; VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998); VAOPGCPREC 9-04 (2004).

Thus, the Board finds that the separate assignments pursuant to Diagnostic Codes 5257 and 5260 afford the Veteran a 10 percent evaluation prior to August 29, 2009 (a 10 percent evaluation for painful left knee motion combined with a noncompensable rating for left knee instability) and two separate 10 percent evaluations since August 29, 2009 (a 10 percent evaluation for painful left knee motion and a 10 percent evaluation for left knee instability). 

Scars

A discussion of the Veteran's service-connected surgical knee scars is warranted.  The Board notes that service connection has been established for the Veteran's right knee scar and a noncompensable (zero percent) evaluation assigned effective from August 17, 2002.  As the Veteran's claim for increased evaluations for his right and left knee disabilities also encompasses scarring from surgical procedures, the Board will address whether a compensable evaluation for scars is warranted for either knee. 

The applicable rating criteria for scars are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  The revisions, however, are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008). 

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states: 

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118  may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc. 

In the present case, the Veteran's application for increased rating was received in October 2006, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria. 

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the scar is located on the Veteran's knees. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.) 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2011). 

Based on the above VA examinations, the Board finds that a compensable evaluation was not warranted at any time during the appeal period for the Veteran's right or left knee scars as they have not been shown to be deep, have not caused limited motion or limitation of knee function, have not measured 144 square inches (929 sq. cm.) or greater, have not been unstable, and have not been painful on examination.  

As noted above, in December 2006, post-surgical right knee scars included a linear 7-centimeter anterior scar and a linear 5-centimeter medial scar.  Post-surgical left knee scar was approximately 5 centimeters anteriorly extending superiorly-inferiorly.  All scars were superficial, nontender, non-adhering, and stable with no elevation or depression.  There was no evidence of inflammation, edema, or keloid formation.  In January 2008, the examiner noted a scar on the right posterior medial meniscus area measuring 1 centimeter by 3.5 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration or breakdown over scar.  The examiner noted that the scar did not result in limitation of motion or loss of function.  In June 2008, the Veteran's scars were noted to be well-healed surgical incisions on the right and left knees.  In November 2008, the Veteran's right knee showed well-healed arthroscopic portal incisions.  In May 2009, the Veteran's right knee demonstrated a 1.5-centimeter scar medial posterior knee at joint line from posterior horn open medial meniscal tear, an 8-centimeter midline sagital scar from tibial tuberosity to superior patella, and multiple small scope scars around the patella at 10, 2, 4, and 8 o'clock positions in relationship to patella.  The Veteran's left knee demonstrated a 5.5-centimeter sagital scar along medial edge of patellar tendon.  

Thus, based on the evidence of record, a compensable evaluation for any of the Veteran's surgical knee scars is not warranted.

Extraschedular

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected right and left knee disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to knee disabilities in the Rating Schedule provide disability evaluations based on instability, meniscus removal and dislocation, loss of knee motion due to pain, and nonunion of malunion of the tibia and fibula.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 
 
The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 30 percent prior to October 24, 2006, for postoperative residuals of right knee injury, is denied.

Entitlement to an evaluation in excess of 10 percent for the period from May 1, 2007 to October 16, 2008, and from January 1, 2009, to August 28, 2009, for postoperative residuals of right knee injury, is denied, subject to the remanded issue of entitlement to an extension beyond January 1, 2009, of a temporary total rating due to convalescence.

Entitlement to two separate 10 percent evaluations from August 29, 2009, for painful right knee motion and right knee instability, instead of the current single 10 percent evaluation for impairment of the tibia and fibula, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation prior to August 29, 2009, and in excess of 10 percent since August 29, 2009, for instability of the left knee patella is denied. 

Entitlement to a separate 10 percent evaluation based on painful left knee motion as a residual of patella grafting, is granted effective October 24, 2006, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a February 2009 rating decision, a temporary evaluation of 100 percent was assigned for the Veteran's post-operative residuals of right knee injury effective October 17, 2008, based on surgical or other treatment necessitating convalescence; and an evaluation of 10 percent was assigned from January 1, 2009.  In March 2009, the RO received the Veteran's Notice of Disagreement with the period of convalescence.  Although the RO addressed all evaluations of the Veteran's right knee disability in the May 2009, November 2009, and January 2011 Supplemental Statements of the Case, no discussion as to the assigned convalescence period for the October 2008 surgery was undertaken.  As such, the RO must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an extension of a temporary total evaluation based on the need for convalescence beyond December 31, 2009, for arthroscopic surgery for a partial medial meniscectomy of the right knee as well as removal of loose bodies and a chondroplasy and microfracture of the femoral trochlea performed on October 17, 2008.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is received, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


